

116 S3508 IS: Disaster Protection for Workers’ Credit Act of 2020
U.S. Senate
2020-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3508IN THE SENATE OF THE UNITED STATESMarch 17, 2020Mr. Schatz (for himself and Mr. Brown) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend the Fair Credit Reporting Act to provide for disaster protection for workers' credit.1.Short titleThis Act may be cited as the Disaster Protection for Workers’ Credit Act of 2020. 2.PurposeThe purpose of this Act, and the amendments made by this Act, is to protect consumers' credit from negative impacts as a result of financial hardship due to the coronavirus disease (COVID–19) outbreak and future major disasters.3.Reporting of information during major disasters(a)In generalThe Fair Credit Reporting Act is amended by inserting after section 605B the following:605C.Reporting of information during major disasters(a)DefinitionsIn this section:(1)Covered coronavirus disease (COVID–19) outbreak periodThe term covered coronavirus disease (COVID–19) outbreak period means the period beginning on January 31, 2020, and ending on the later of—(A)120 days after the date of enactment of this section; or(B)120 days after the date on which the public health emergency declared by the Secretary of Health and Human Services on January 31, 2020, under section 319 of the Public Health Service Act (42 U.S.C. 247d), terminates. (2)Covered major disaster periodThe term covered major disaster period means the period beginning on the date on which a major disaster is declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) and ending on the date that is 120 days after the end of the incident period designated in such declaration.(3)Major disasterThe term major disaster means a major disaster declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170), under which assistance is authorized under section 408 of such Act (42 U.S.C. 5174).(b)Moratorium on furnishing adverse information during covered coronavirus disease (COVID–19) outbreak periodNo person may furnish any adverse item of information relating to a consumer that was the result of any action or inaction that occurred during the covered coronavirus disease (COVID–19) outbreak period.(c)Moratorium on furnishing adverse information during covered major disaster periodNo person may furnish any adverse item of information relating to a consumer that was the result of any action or inaction that occurred during a covered major disaster period if the consumer is a resident of the affected area covered by a declaration made by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170). (d)Information excluded from consumer reportsIn addition to the information described in section 605(a), no consumer reporting agency may make any consumer report containing an adverse item of information reported relating to a consumer that was the result of any action or inaction that occurred during the covered coronavirus disease (COVID–19) outbreak period or a covered major disaster period, and as applicable under subsection (f)(3), for 270 days after the expiration of the applicable period. (e)Summary of rightsThe model summary of rights under section 609(c)(1) shall include a description of the right of a consumer to—(1)request the deletion of adverse items of information under subsection (f); and(2)request a consumer report or score, without charge to the consumer, under subsection (g).(f)Deletion of adverse items of information resulting from the coronavirus disease (COVID–19) outbreak and major disasters(1)Reporting(A)In generalNot later than 30 days after the date of enactment of this subsection, the Bureau shall create a website for consumers to report, under penalty of perjury, economic hardship as a result of the coronavirus disease (COVID–19) outbreak or a major disaster for the purpose of extending credit report protection for an additional 270 days after the end of the covered coronavirus disease (COVID–19) outbreak period or covered major disaster period, as applicable.(B)DocumentationThe Bureau shall—(i)not require any documentation from a consumer to substantiate the economic hardship; and(ii)provide notice to the consumer that a report under subparagraph (A) is under penalty of perjury.(C)Reporting periodA consumer may report economic hardship under subparagraph (A) during the covered coronavirus disease (COVID–19) outbreak period or a covered major disaster period, as applicable, and for 60 days thereafter.(2)DatabaseThe Bureau shall establish and maintain a secure database that—(A)is accessible to each consumer reporting agency described in section 603(p) and nationwide specialty consumer reporting agency for purposes of fulfilling their duties under paragraph (3) to check and automatically delete any adverse item of information reported that occurred during the covered coronavirus disease (COVID–19) outbreak period or a covered major disaster period with respect to a consumer; and(B)contains the information reported under paragraph (1).(3)Deletion of adverse items of information by nationwide consumer reporting and nationwide specialty consumer reporting agencies(A)In generalEach consumer reporting agency described in section 603(p) and each nationwide specialty consumer reporting agency shall, using the information contained in the database established under paragraph (2), delete from the file of each consumer named in the database each adverse item of information that was a result of an action or inaction that occurred during the covered coronavirus disease (COVID–19) outbreak period or a covered major disaster period up to 270 days following the end of the such period.(B)TimelineEach consumer reporting agency described in section 603(p) and each nationwide specialty consumer reporting agency shall check the database at least weekly and delete adverse items of information as soon as practicable after information that is reported under paragraph (1) appears in the database established under paragraph (2).(4)Request for deletion of adverse items of information(A)In generalA consumer who has filed a report of economic hardship with the Bureau may submit a request, without charge to the consumer, to a consumer reporting agency to delete from the consumer’s file an adverse item of information that was a result of an action or inaction that occurred during the covered coronavirus disease (COVID–19) outbreak period or a covered major disaster period up to 270 days following the end of the such period.(B)TimingA consumer may submit a request under subparagraph (A), not later than 270-day period described in that subparagraph.(C)Removal and notificationUpon receiving a request under this paragraph to delete an adverse item of information, a consumer reporting agency shall—(i)delete the adverse item of information from the consumer’s file; and(ii)notify the consumer and the furnisher of the adverse item of information of the deletion.(g)Free credit report and scores(1)In generalDuring the covered coronavirus disease (COVID–19) outbreak period or a covered major disaster period and ending 12 months after the expiration of the covered coronavirus disease (COVID–19) outbreak period or covered major disaster period, as applicable, each consumer reporting agency as described under 603(p) and nationwide specialty consumer reporting agency shall make all disclosures described under section 609 upon request by a consumer, by mail or online, without charge to the consumer and without limitation as to the number of requests. A consumer reporting agency shall also supply a consumer, upon request and without charge, with a credit score that—(A)is derived from a credit scoring model that is widely distributed to users by the consumer reporting agency for the purpose of any extension of credit or other transaction designated by the consumer who is requesting the credit score; or(B)is widely distributed to lenders of common consumer loan products and predicts the future credit behavior of the consumer.(2)TimingA file disclosure or credit score under paragraph (1) shall be provided to the consumer not later than—(A)7 days after the date on which the request is received if the request is made by mail; and(B)not later than 15 minutes if the request is made online.(3)Additional reportsA file disclosure provided under paragraph (1) shall be in addition to any disclosure requested by the consumer under section 612(a).(4)ProhibitionA consumer reporting agency that receives a request under paragraph (1) may not request or require any documentation from the consumer that demonstrates that the consumer was impacted by the coronavirus disease (COVID–19) outbreak or a major disaster (except to verify that the consumer resides in an area covered by the major disaster) as a condition of receiving the file disclosure or score. (h)Posting of rightsNot later than 30 days after the date of enactment of this section, each consumer reporting agency shall prominently post and maintain a direct link on the homepage of the public website of the consumer reporting agency information relating to the right of consumers to—(1)request the deletion of adverse items of information under subsection (f); and(2)request consumer file disclosures and scores, without charge to the consumer, under subsection (g)..(b)Technical and conforming amendmentThe table of contents for the Fair Credit Reporting Act is amended by inserting after the item relating to section 605B the following:605C. Reporting of information during major disasters..